On Motion for Rehearing.
A plausible argument has been made on motion for rehearing to the effect that the broad interpretation we have given the word “poisoning” can be made the basis for a claim that death resulting from any poison comes within its terms. As an illustration: That a death from typhoid fever resulting from drinking water infected with typhoid germs would be a death from “poisoning,” as also would a death from ordinary “blood poisoning.” We restrict our holding to the particular facts of this case; that is, a case where a substance generally known as poison is introduced into the human body direct*726ly causing death without any intervening cause.
Motion overruled.